PER CURIAM.
Upon review and consideration of the briefs, record on appeal and oral argument we are of the opinion that plaintiff established a prima facie case sufficient to withstand the entry of a final judgment based upon defendants’ motion for directed verdict (involuntary dismissal). Tillman v. Baskin, 260 So.2d 509 (Fla.1972); Preisner v. Cropf, 278 So.2d 295 (Fla. 4th DCA 1973). Accordingly, the judgment is reversed and the cause is remanded for a new trial. Nothing contained herein shall be construed as constituting any determination whatsoever on the relative merits of the respective parties’ claims and defenses.
REVERSED AND REMANDED.
MAGER, C. J., ALDERMAN, J., and WEAVER, SIDNEY M., Associate Judge, concur.